Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CMS INCENTIVE COMPENSATION PLAN

FOR CMS ENERGY AND CONSUMERS ENERGY OFFICERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CMS INCENTIVE COMPENSATION PLAN FOR CMS ENERGY AND CONSUMERS ENERGY OFFICERS

 

I.                           GENERAL PROVISIONS

 

1.1                            Purpose.  The purpose of the CMS Incentive
Compensation Plan (“CMSICP” or “Plan”) is to:

 

(a)                               Provide an equitable and competitive level of
compensation that will permit CMS Energy and Consumers Energy to attract, retain
and motivate Officers.

 

(b)                              No payments to Officers in the form of
incentive compensation shall be made unless pursuant to a plan approved by the
Compensation and Human Resources Committee of the Board of Directors of CMS
Energy and after express approval of the Committee.  This plan shall be
administered by the President and CEO of CMS Energy and the Benefit
Administration Committee.

 

1.2                            Effective Date.  The initial effective date of
the Plan is January 1, 2004.  The Plan, as described herein, is amended and
restated effective as of March 14, 2014.

 

1.3                            Definitions.  As used in this Plan, the following
terms have the meaning described below:

 

(a)                         “Annual Award” means an annual incentive award
granted under the CMSICP.

 

(b)                        “Base Salary” means the base salary on January 1 of a
Performance Year, except as impacted by a Change in Status as defined in
Article V.  For purposes of the Plan, an Officer’s Base Salary must be subject
to annual review and annual approval by the Committee.

 

(c)                         “Benefit Administration Committee” means the
committee as appointed by the Chief Executive Officer and Chief Financial
Officer of CMS Energy Corporation to act as the Plan Administrator in accordance
with authority granted by the Board of Directors.

 

(d)                       “CMS Energy” means CMS Energy Corporation.

 

(e)                         “Code” means the Internal Revenue Code of 1986, as
amended.

 

(f)                          “Code Section 162(m) Employee” means a “covered
employee” as that term is defined under Code Section 162(m).  Generally, this is
the CEO and the three highest paid executive officers (other than the CEO and
the CFO) of the corporation.

 

1

--------------------------------------------------------------------------------


 

(g)                        “Committee” means the Compensation and Human
Resources Committee of the Board of Directors of CMS Energy.

 

(h)                        “Company” means CMS Energy.

 

(i)                            “Consumers Energy” means Consumers Energy
Company, a wholly owned subsidiary of CMS Energy.

 

(j)                            “Deferred Annual Award” means the amount deferred
pursuant to Section 4.2.

 

(k)                        “Disability” means that a participant has terminated
employment with the Company or Consumers Energy and is disabled, as that term is
defined under Code Section 409A and any applicable regulations.

 

(l)                            “Leave of Absence” for purposes of this Plan
means a leave of absence that has been approved by the Company.

 

(m)                    “Officer” means a United States of America employee of
the Company or Consumers Energy in Salary Grade “E-3” or higher.

 

(n)                        “Payment Event” means the time at which a Deferred
Annual Award may be paid pursuant to Section 4.2.

 

(o)                        “Payment Term” means the length of time for payment
of a Deferred Annual Award under Section 4.2.

 

(p)                        “Pension Plan” means the Pension Plan for Employees
of Consumers Energy and Other CMS Energy Companies.

 

(q)                        “Performance Goals” are the factors used by the
Committee (on an absolute or relative basis) to establish goals to track
business measures.  To the extent necessary for an award to be qualified
performance-based compensation under Code Section 162(m) and the regulations
thereunder, the Committee shall use one or more of the following business
criteria, which may be based on corporate-wide or subsidiary, division,
operating unit or individual measures:   net earnings; operating earnings or
income; earnings growth; net income; cash flow (including operating cash flow,
free cash flow, discounted cash flow return on investment, and cash flow in
excess of cost of capital); earnings per share; earnings per share growth; stock
price; total shareholder return; absolute and/or relative return on common
shareholders equity; return on shareholders equity; return on capital; return on
assets; economic value added (income in excess of cost of capital); independent
customer satisfaction studies or indices; expense reduction; sales; or ratio of
operating expenses to operating revenues.  In addition, the Annual Incentive
Plan may incorporate certain utility

 

2

--------------------------------------------------------------------------------


 

operating parameters such as safety, reliability and customer service.  The
established Performance Goals may be applied on a pre- or post-tax basis and may
be adjusted to include or exclude objectively determinable components of any
Performance Goal, including, without limitation, special charges such as
restructuring or impairment charges, debt refinancing costs, extraordinary or
noncash items, unusual, nonrecurring or one-time events affecting the
Corporation or its financial statements or changes in law or accounting
principles (each an “Adjustment Event”). In the sole discretion of the
Committee, unless such action would cause an Award to a Code
Section 162(m) Employee to fail to qualify as qualified performance-based
compensation under Code Section 162(m), the Committee may amend or adjust the
Performance Goal or other terms and conditions of an outstanding Award in
recognition of any Adjustment Event.

 

 

(r)                           “Performance Year” means the calendar year prior
to the year in which an Annual Award is made by the Committee.

 

(s)                          “Plan Administrator” for Officer participants means
the President and Chief Executive Officer of CMS Energy, under the general
direction of the Committee and only to the extent permitted by Code
Section 162(m).  For all other participants and for purposes of administering
Deferred Amounts under Section 4.2, the Plan Administrator is the Benefits
Administration Committee appointed by the Chief Executive Officer and the Chief
Financial Officer as authorized by the Board of Directors.

 

(t)                           “Retirement” means that a Plan participant is no
longer an active Officer and qualifies for a retirement benefit other than a
deferred vested retirement benefit under the Pension Plan.  For a participant
ineligible for coverage under the Pension Plan and covered instead under the
Defined Company Contribution Plan, retirement occurs when there is a Separation
from Service on or after age 55 with 5 or more years of service.

 

(u)                        “Separation from Service” means an Officer retires or
otherwise has a separation from service from the Company as defined under Code
Section 409A and any applicable regulations.  The Plan Administrator will
determine, consistent with the requirements of Code Section 409A and any
applicable regulations, to what extent a person on a leave of absence, including
on paid sick leave pursuant to Company policy, has incurred a Separation from
Service.  Notwithstanding the above, a Separation from Service will occur
consistent with the Regulation 1.409A-1(h) when it is reasonably anticipated
that the level of service provided by the Officer will be no more than 45% of
the average level of bona fide service performed by the Officer over the
immediately preceding 36 month period.

 

3

--------------------------------------------------------------------------------


 

(v)                        “Subsidiary” means any direct or indirect subsidiary
of the Company.

 

1.4                            Eligibility.  Officers of CMS Energy and/or
Consumers Energy who do not participate in a broad based incentive plan
contingent upon objectives and performance unique to the Officers’ Subsidiary,
affiliate, site and/or business unit, are eligible for participation in the
CMSICP. An individual listed on the Company payroll records as a contract
employee is not eligible for this Plan.

 

1.5                            Administration of the Plan.

 

(a)                             Subject to Code Section 162(m), the Plan is
administered by the President and Chief Executive Officer of CMS Energy under
the general direction of the Committee.

 

(b)                            Each year, normally in January, but no later than
March 30th of the Performance Year, the Committee will approve the established
Performance Goals for the Performance Year.

 

(c)                             The Committee, no later than March 1st of the
calendar year following the Performance Year, will review for approval proposed
Annual Awards for the total of all CMSICP Officer participants, as recommended
by the President and CEO of CMS Energy.  All proposed Annual Awards shall be
approved by the Committee.  Before the payment of any Annual Awards, the
Company’s outside auditors and the Committee will certify in writing that the
established Performance Goals were in fact satisfied in accordance with Code
Section 162(m).

 

(d)                           The Committee reserves the right to modify the
established Performance Goals with respect to unforeseeable circumstances or
otherwise exercise discretion with respect to proposed Annual Awards as it deems
necessary to maintain the spirit and intent of the CMSICP, provided that such
discretion will be to decrease or eliminate, not increase, Annual Awards in the
case of any Code Section 162(m) Employee.  The Committee also reserves the right
in its discretion to not pay Annual Awards for a Performance Year.  All
decisions of the Committee are final.

 

II.                            CORPORATE PERFORMANCE GOALS

 

2.1                            In General.  Each year, the Committee uses
Performance Goals to determine the Annual Award measures.  A table shall be
created by the Compensation Committee for the current year Performance Goals.

 

2.2                            Plan Performance Factor.  The plan performance
factor used to calculate an Annual Award is based on the results of the
corporate established Performance Goals and is capped at two times the standard
award amount.  The Plan

 

4

--------------------------------------------------------------------------------


 

Performance Factor is established in a table relating specific performance
results to specific plan Performance Goals. This table shall be created by the
Committee for each Performance Year.

 

III.                           ANNUAL AWARD FORMULA

 

3.1                            Annual Awards.  Annual Awards for each eligible
Officer will be based upon a percentage of the Officer’s Base Salary for the
Performance Year times the Plan performance factor for the year as determined
under 2.2 above.  The standard award percentage for each eligible Officer will
be approved annually by the Committee for each Performance Year. The maximum
amount that can be awarded under this Plan for any Code Section 162(m) Employee
will not exceed $2.5 Million in any one Performance Year.  The total amount of a
CMSICP participant Officer’s Annual Award shall be computed according to the
annual award formula set forth in Section 3.2.  An Officer’s standard award
amount is equal to the Officer’s Annual Award computed using a plan performance
factor of 100%.

 

 

3.2                            Calculation of Award.  Annual Awards for Officer
CMSICP participants will be calculated and made as follows:

 

Annual Award = Base Salary times

Standard Award Percentage times Plan Performance Factor

 

In addition, each Annual Award for Officers of Consumers Energy Company may be
modified based on the results achieved for the Consumers Energy Annual Employee
Incentive Compensation Plan.  If the Consumers Energy Annual Employee Incentive
Compensation Plan does not pay out an operational award for the same Performance
Year, then the Annual Award, if any, earned under this Plan will be reduced by
10%.  If the Consumers Energy Annual Employee Incentive Compensation Plan pays
out an operational award for the same Performance Year based on achievement of
some of the established objectives, but not at the maximum award percentage,
then there is no modification of awards under this Plan.  If however, the
Consumers Energy Annual Employee Incentive Compensation Plan pays out an
operational award at the maximum award percentage for the same Performance Year
based on achievement of the established objectives, then the Annual Award, if
any, earned under this Plan will be increased by up to 10%, provided, however,
that no such increase will cause the Annual Award to exceed the maximum of two
times the standard award amount, or exceed the maximum payout for a Code
Section 162(m) Employee.

 

IV.                          PAYMENT OF ANNUAL AWARDS

 

5

--------------------------------------------------------------------------------


 

4.1                            Cash Annual Award.  All Annual Awards for a
Performance Year will be paid in cash after certification by the outside
auditors of the Company and the Committee that the established Performance Goals
have been satisfied, but not later than March 15th of the calendar year
following the Performance Year provided that the Annual Award for a particular
Performance Year has not been deferred voluntarily pursuant to Section 4.2. The
amounts required by law to be withheld for income and employment taxes will be
deducted from the Annual Award payments.  All Annual Awards become the
obligation of the company on whose payroll the Officer is enrolled at the time
the Committee makes the Annual Award.

 

4.2                            Deferred Annual Awards.

 

(a)                               The payment of all or any portion (rounded to
an even multiple of 10%) of a cash Annual Award may be deferred voluntarily at
the election of an individual Plan participant in salary grades E-3 – E-9.  Any
such deferral will be net of any applicable FICA or FUTA taxes.  A separate
irrevocable election must be made prior to the Performance Year.  Any Annual
Award made by the Committee after termination of employment of a participant or
retirement of a participant will be paid in accordance with any deferral
election made within the enrollment period.

 

(b)                              At the time the participant makes a deferral
election he or she must select the payment options (including the Payment Event
as set forth at (c) below and the Payment Term as set forth at (d) below)
applicable to the Deferred Annual Award for the Performance Year, as well as any
earnings or income attributable to such amounts.  The payment options elected
will apply only to that year’s Deferred Annual Award and will not apply to any
previous Deferred Annual Award or to any subsequent Deferred Annual Award.  Any
participant who elects to defer all or a portion of an Annual Award and who
fails to select a Payment Event or a Payment Term will be presumed to have
elected a Payment Event of Separation from Service in accordance with paragraph
(c)(i) below and/or a Payment Term of a single sum.

 

(c)                               The Payment Event elected can be either:

 

(i)                                Separation from Service for any reason other
than death.  Payment will be made, or begin, in the later of: (1) January of the
year following the year of the Separation from Service; or (2) the seventh month
after the month of the Separation from Service.  Later installments, if any,
will be paid in January of the succeeding years;

 

(ii)                            Payment upon attainment of a date certain that
is more than 1 year after the last day of the applicable Performance Year. 
Later

 

6

--------------------------------------------------------------------------------


 

installments, if any, will be paid in January of the succeeding years; or

 

(iii)      The earlier of (i) or (ii) above.

 

(d)                             Payment Term.  At the time of electing to defer
an Annual Award, the participant must also elect how he or she wishes to receive
any such payment from among the following options (the participant may elect a
separate Payment Term for each Payment Event elected):

 

(i)        Payment in a single sum upon occurrence of the Payment Event.

 

(ii)       Payment of a series of annual installment payments over a period from
two (2) years to fifteen (15) years following the Payment Event.  Each
installment payment shall be equal to a fractional amount of the balance in the
account the numerator of which is one and the denominator of which is the number
of installment payments remaining.  Although initially such installment payments
will be identical, actual payments may vary based upon investment performance. 
For example, a series of 5 installment payments will result in a payout of 1/5
of the account balance in the first installment, 1/4 of the account balance
(including investment gains or losses since the first installment date) in the
second installment, etc.

 

(e)                           Changes to Payment Options.  Once a payment option
has been elected, subsequent changes which would accelerate the receipt of
benefits from the Plan are not permitted, except that the Plan Administrator may
at its discretion accelerate payments to the extent permitted by Code
Section 409A and applicable regulations.  A subsequent election to change the
payment options related to a Payment Event, in order to delay a payment or to
change the form of a payment, can only be made when all of the following
conditions are satisfied:

 

(i)                                such election may not take effect until at
least 12 months after the date on which the election is made;

 

(ii)                            the payment(s) with respect to which such
election is made is deferred for a period of not less than 5 years from the date
such payment would otherwise have been made (or, in the case of installment
payments under Section 4.2(d)(ii), 5 years from the date the first installment
was scheduled to be paid); and

 

(iii)                        such election must be made not less than 12 months
before the date the payment was previously scheduled to be made (or, in the case
of installment payments under Section 4.2(d)(ii), 12 months before

 

7

--------------------------------------------------------------------------------


 

the first installment was scheduled to be paid), if the participant’s previous
commencement date was a specified date.

 

(f)                                Investments. At the time of electing to
voluntarily defer payment, the participant must elect how the Deferred Annual
Award will be treated by the Company or Consumers Energy.  To the extent that
any amounts deferred are placed in a rabbi trust with an independent record
keeper, a participant who has previously deferred amounts under this Plan will
automatically have his or her existing investment profile apply to this deferral
also.  All determinations of the available investment options by the Plan
Administrator are final and binding upon participants.  A participant may change
the investment elections at any time prior to the payment of the benefit,
subject to any restrictions imposed by the Plan Administrator, the plan record
keeper or by any applicable laws and regulations.  A participant not making an
election will have amounts deferred treated as if in a Lifestyle Fund under the
Savings Plan for Employees of Consumers Energy and other CMS Energy Companies
(the “Savings Plan”) applicable to the participant’s age 65, rounded up, or such
other investment as determined by the Benefit Administration Committee.  All
gains and losses will be based upon the performance of the investments selected
by the participant from the date the deferral is first credited to the nominal
account.  If the Company elects to fund its obligation as discussed below, then
investment performance will be based on the balance as determined by the record
keeper.

 

(g)                              The amount of any Deferred Annual Award is to
be satisfied from the general corporate funds of the company on whose payroll
the Plan participant was enrolled prior to the payout beginning and are subject
to the claims of general creditors.  This is an unfunded nonqualified deferred
compensation plan.  To the extent the Company or Consumers Energy, as
applicable, elects to place funds with a trustee to pay its future obligations
under this Plan, such amounts are placed for the convenience of the Company or
Consumers Energy, remain the property of the Company or Consumers Energy and the
participant shall have no right to such funds until properly paid in accordance
with the provisions of this Plan.  For administrative ease and convenience, such
amounts may be referred to as participant accounts, but as such are a notional
account only and are not the property of the participant.  Such amounts remain
subject to the claims of the creditors of the Company or Consumers Energy.

 

(h)                              Payment in the Event of an Unforeseeable
Emergency. The participant may request that payments commence immediately upon
the occurrence of an unforeseeable emergency as that term is defined in Code
Section 409A and any applicable regulations.  Generally, an unforeseeable
emergency is a severe financial hardship resulting from an illness or accident
of the participant or the participant’s spouse or dependent, loss of the

 

8

--------------------------------------------------------------------------------


 

participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant.  A distribution on account of unforeseeable emergency may not
be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
participant’s assets (without causing severe financial hardship), or by
cessation of deferrals under this arrangement, the Savings Plan or other
arrangements. Distributions because of an unforeseeable emergency shall not
exceed the amount permitted under Section 409A and accordingly are limited to
the amount reasonably necessary to satisfy the emergency need (after use of
insurance proceeds, liquidation of assets, etc.) plus an amount to pay taxes
reasonably anticipated as a result of the distribution. In the event any payment
is made due to an unforeseeable emergency, all deferral elections for the
current Performance Year will cease and the participant will not be eligible to
make any deferral elections under this Plan for the following Performance Year. 
For any participant receiving a hardship withdrawal under the Savings Plan, all
deferral elections under this Plan for the current Performance Year will cease
and the participant will not be eligible to make any deferral elections under
this Plan for the following Performance Year.

 

4.3                            Payment in the Event of Death.

 

(a)                           A participant may name the beneficiary of his or
her choice on a beneficiary form provided by the Company or record keeper, and
the beneficiary shall receive, within 90 days of the participant’s death, in a
single sum, all payments credited to the participant in the event that the
participant dies prior to receipt of Deferred Annual Awards.  If a beneficiary
is not named or does not survive the participant, the payment will be made to
the participant’s estate. In no event may any recipient designate a year of
payment for an amount payable upon the death of the participant.

 

(b)                              A participant may change beneficiaries at any
time, and the change will be effective as of the date the plan record keeper or
Company accepts the form as complete.  Neither the Company nor Consumers Energy
will be liable for any payments made before receipt and acceptance of a written
beneficiary request.

 

V.                          CHANGE OF STATUS

 

Payments in the event of a change in status will not be made if no Annual Awards
are made for the Performance Year.

 

9

--------------------------------------------------------------------------------


 

5.1                         Pro-Rata Annual Awards.  A new Officer participant,
whether hired or promoted to the position, or an Officer promoted to a higher
salary grade during the Performance Year will receive a pro rata Annual Award
based on the percentage of the Performance Year in which the Officer is in a
particular salary grade.  An Officer participant whose salary grade has been
lowered, but whose employment is not terminated during the Performance Year will
receive a pro rata Annual Award based on the percentage of the Performance Year
in which the Officer is in a particular salary grade.

 

5.2                         Termination.  An Officer participant whose
employment is terminated pursuant to a violation of the Company code of conduct
or other corporate policies will not be considered for or receive an Annual
Award.

 

5.3       Resignation.  An Officer participant who resigns prior to payment
(during or after a Performance Year) will not be eligible for an Annual Award. 
If the resignation is due to reasons such as a downsizing or reorganization, or
the ill health of the Officer or ill health in the immediate family, the Officer
may petition the Plan Administrator and may be considered, in the discretion of
the Plan Administrator, for a pro rata Annual Award.  The Plan Administrator’s
decision to approve or deny the request for a pro rata Annual Award shall be
final.

 

5.4                            Death, Disability, Retirement, Leave of Absence. 
An Officer participant whose status as an active employee is changed during the
Performance Year due to death, Disability, Retirement, or Leave of Absence will
receive a pro rata Annual Award.  An Officer participant whose employment is
terminated following the Performance Year but prior to payment due to death,
Disability or Retirement will continue to be eligible for an Annual Award for
the Performance Year.  Any such payment or Annual Award payable due to the death
of the Officer participant will be made to the named beneficiary, or if no
beneficiary is named or if the beneficiary doesn’t survive the Officer
participant, then to the Officer participant’s estate no later than March 15
following the applicable Performance Year.  Notwithstanding the above, an
Officer participant who retires, is on Disability or Leave of Absence and who
becomes employed by a competitor of CMS Energy or Consumers Energy or their
subsidiaries or affiliates prior to award payout will forfeit all rights to an
Annual Award, unless prior approval of such employment has been granted by the
Committee.  A “competitor” shall mean an entity engaged in the business of (1)
selling (a) electric power or natural gas at retail or wholesale within the
State of Michigan or (b) electric power at wholesale within the market area in
which an electric generating plant owned by a subsidiary or affiliate of CMS
Energy is located or (2) developing an electric generating plant within the
State of Michigan or a market area in which an electric generating plant owned
by a subsidiary or affiliate of CMS Energy is located.

 

5.5                            Clawback.

 

10

--------------------------------------------------------------------------------


 

(a)                             If, due to a restatement of CMS Energy’s or an
affiliate’s publicly disclosed financial statements or otherwise, an Officer is
subject to an obligation to make a repayment or return of benefits to CMS Energy
or an affiliate pursuant to a clawback provision contained in this Plan, a
supplemental executive retirement plan, the Performance Incentive Stock Plan, or
any other benefit plan (a “benefit plan clawback provision”) of the Company, the
Committee may determine that it shall be a precondition to the payment of any
award under this Plan, that the Officer fully repay or return to the Company any
amounts owing under such benefit plan clawback provision (taking into account
the requirements of Code Section 409A, to extent applicable).  Any and all
awards under this Plan are further subject to any provision of law, which may
require the Officer to forfeit or return any benefits provided hereunder, in the
event of a restatement of the Company’s publicly disclosed accounting statements
or other illegal act, whether required by Section 304 of the Sarbanes-Oxley Act
of 2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, federal securities law (including any rule or regulation
promulgated by the Securities and Exchange Commission), any state law, or any
rule or regulation promulgated by the applicable listing exchange or system on
which the Company lists its traded shares.

 

(b)                          To the degree any benefits hereunder are not
otherwise forfeitable pursuant to the preceding sentences of this Section 5.5,
the Board or a Committee delegated authority by the Board (“delegated
Committee”), may require the Officer to return to the Company or forfeit any
amounts granted under this Plan, if:

 

1.                                   the grant of such compensation was
predicated upon achieving certain financial results which were subsequently the
subject of a substantial accounting restatement of the Company’s financial
statements filed under the securities laws (a “financial restatement”),

 

2.                                 a lower payout or Annual Award (“reduced
financial results”), would have occurred based upon the financial restatement,
and

 

3.                                 in the reasonable opinion of the Board or the
delegated Committee, the circumstances of the financial restatement justify such
a modification of the Annual Award.  Such circumstances may include, but are not
limited to, whether the financial restatement was caused by misconduct, whether
the financial restatement affected more than one period and the reduced
financial results in one period were offset by increased financial results in
another period, the timing of the financial restatement or any required
repayment, and other relevant factors.

 

11

--------------------------------------------------------------------------------


 

Unless otherwise required by law, the provisions of this Subsection (b) relating
to the return of previously paid Plan benefits shall not apply unless a claim is
made therefore by the Company within three years of the payment of such
benefits.

 

(c)        The Board or delegated Committee shall also have the discretion to
require a clawback in the event of a mistake or accounting error in the
calculation of a benefit or an award that results in a benefit to an eligible
individual to which he/she was not otherwise entitled.  The rights set forth in
this Plan concerning the right of the Company to a clawback are in addition to
any other rights to recovery or damages available at law or equity and are not a
limitation of such rights.

 

VI.                           MISCELLANEOUS

 

6.1                            Impact on Benefit Plans.  Payments made under the
Plan will be considered as earnings for the Supplemental Executive Retirement
Plans but not for purposes of the Employees’ Savings Plan, Pension Plan, or
other Officer benefit programs.

 

6.2                            Impact on Employment.  Neither the adoption of
the Plan nor the granting of any Annual Award under the Plan will be deemed to
create any right in any individual to be retained or continued in the employment
of the Company or any corporation within the Company’s control group.

 

6.3                            Termination or Amendment of the Plan.  The Board
of Directors of CMS Energy may amend or terminate the Plan at any time.  Upon
termination, any Deferred Annual Award accrued under the Plan will remain in the
Plan and be paid out in accordance with the payment options previously
selected.  The Plan Administrator is authorized to make any amendments that are
deemed necessary or desirable to comply with any applicable laws, regulations or
orders or as may be advised by counsel or to clarify the terms and operation of
the Plan.  The Company may terminate the Plan and accelerate payment of any
deferred benefits under the Plan if it acts consistent in all respects with the
requirements of Code Section 409A and any applicable regulations with respect to
when a terminated plan may accelerate payment to a participant.

 

6.4                            Governing Law.  The Plan will be governed and
construed in accordance with the laws of the State of Michigan.

 

6.5       Dispute Resolution.  Any disputes related to the Plan must be brought
to the Plan Administrator.  The Plan Administrator is granted full discretionary
authority to apply the terms of the Plan, make administrative rulings, interpret
the Plan and make any other determinations with respect to the Plan.  If the
Plan Administrator makes an adverse determination and the participant disagrees
with or wishes to appeal the determination, the participant must appeal the
decision to the Plan Administrator, in writing and not later than 60 days from
when the determination was mailed to the participant.  If the participant does
not timely appeal the

 

12

--------------------------------------------------------------------------------


 

original determination, the participant has no further rights under the Plan
with respect to the matter presented in the claim.  If the participant appeals
the original determination and that appeal does not result in a mutually
agreeable resolution, then the dispute shall be subject to final and binding
arbitration before a single arbitrator selected by the parties to be conducted
in Jackson, Michigan, provided the participant makes such request for
arbitration in writing within 30 days of the final decision by the Plan
Administrator. The arbitration will be conducted and finished within 90 days of
the selection of the arbitrator.  The parties shall share equally the cost of
the arbitrator and of conducting the arbitration proceeding, but each party
shall bear the cost of its own legal counsel and experts and other out-of-pocket
expenditures.  The arbitrator must use an arbitrary and capricious standard of
review when considering any determinations and findings by the Plan
Administrator.

 

VII.     AMENDMENT TO REFLECT CODE SECTION 409A

 

7.1                            Code Section 409A.  This Plan has been amended,
effective as of January 1, 2005, to comply with the requirements of Code Section
409A.  To the extent counsel determines additional amendments may be reasonable
or desirable in order to comply with Code Section 409A, and any other applicable
rules, laws and regulations, such changes shall be authorized with the approval
of the Plan Administrator.

 

13

--------------------------------------------------------------------------------